      Case 4:19-cv-04644 Document 1 Filed on 11/26/19 in TXSD Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA,                     §
     Plaintiff,                               §
                                              §
vs.                                           §       Civ. No. 4:19-cv-4644
                                              §
NNENA IRO                                     §
and VIVIAN UGOMMA IRO                         §
      Defendants.                             §

                      COMPLAINT FOR FRAUDULENT TRANSFER

       Upon information and belief, the United States of America, Plaintiff, by and through its

undersigned attorneys, complains and alleges as follows:

                                 JURISDICTION AND VENUE

       1.      This is a civil action filed under 28 U.S.C. §§ 3301 et seq. This court has jurisdiction

under 28 U.S.C. § 1345.

       2.      Venue is proper in the Southern District of Texas pursuant to 28 U.S.C. § 1391.

                                             PARTIES

       3.      Plaintiff United States of America is the government of the United States. Since

March 6, 2019, Plaintiff United States of America has been a creditor of Defendant Nnena Iro by

reason of a judgment entered against her on March 6, 2019 in United States v. Nnena Iro, Case

No. 4:16-CR-262-001, United States District Court for the Southern District of Texas, Houston

Division. At the time of entry of judgment, Defendant Nnena Iro’s debt to the United States totaled

$7,401,113.20, plus interest. (See Doc. No. 42, p. 5, in 4:16-CR-262-001). The debt, totaling

$7,400,864.76, remains outstanding as of November 22, 2019.

       4.       Defendant Nnena Iro is an adult residing in the Federal Medical Center, Carswell,

Naval Air Station, J St. Bldg. 3000, Fort Worth, TX 76127. Defendant Nnena Iro is the mother of
      Case 4:19-cv-04644 Document 1 Filed on 11/26/19 in TXSD Page 2 of 11



Defendant Vivian Ugomma Iro. Defendant Nnena Iro is indebted to the United States by reason of

a judgment entered against her as described in paragraph 3 above.

         5.    Defendant Vivian Ugomma Iro is an adult residing in the Southern District of

Texas.

         6.    On June 16, 2016, Defendant Nnena Iro transferred or conveyed certain property,

as set forth below, to an insider, Defendant Vivian Ugomma Iro, with the intent to hinder, delay,

or defraud the United States in collecting the debt owed by Defendant Nnena Iro. The transfer

violates the provisions of 28 U.S.C. §§ 3301 et seq., including the provisions of 28 U.S.C. §§ 3304

(a)(1), (b)(1)(A), and (b)(1)(B) as more specifically set forth below.

                                                  FACTS

         7.    From in or around January 2011 through in or around February 2016, Defendant

Nnena Iro did knowingly and willfully combine, conspire, confederate, and agree with others

known and unknown to violate Title 18, United States Code, Section 1347, that is, to execute a

scheme and artifice to defraud a healthcare benefit program affecting commerce, as defined in

Title 18, United States Code, Section 24(b), that is, Medicare.

         8.    On May 10, 2016, Defendant Nnena Iro submitted a voluntary interview with

federal agents in which she admitted to conspiring with others to commit healthcare fraud.

         9.    On June 16, 2016, Defendant Nnena Iro transferred the property located at 28 Swan

Isle Blvd, Missouri City, TX 77459 (the “Property”) to her daughter, Defendant Vivian Ugomma

Iro, through a Special Warranty Deed. Ex. D. When Defendant Nnena Iro transferred the Property,

she did not receive reasonably equivalent value in exchange for the transfer of the Property to her

daughter.

         10.   On June 20, 2016, an Information was filed in open court against Defendant Nnena



                                                 2
       Case 4:19-cv-04644 Document 1 Filed on 11/26/19 in TXSD Page 3 of 11



Iro.

        11.    On July 22, 2016, the Special Warranty Deed was recorded in the county records

of Fort Bend County, Texas.

        12.    On February 21, 2017, Defendant Nnena Iro entered a plea of guilty to the one

count information filed that charged her with conspiracy to commit healthcare fraud in violation

of Title 18, United States Code, Section 1347, and among other things, agreed to pay restitution to

the victim.

        13.    As described in paragraph 3 above, a Judgment with restitution has been entered

against Defendant Nnena Iro wherein Defendant pleaded guilty to conspiracy to commit healthcare

fraud, was sentenced to 84 months imprisonment, and was ordered to pay restitution in the amount

of $7,401,113.20.

        14.    Pursuant to 18 U.S.C. § 3613(c), a statutory lien was created in favor of the United

States upon the imposition of the criminal monetary judgment against all property and rights to

property belonging to Defendant Nnena Iro.

        15.    Defendant Nnena Iro transferred or conveyed certain property, as set forth below,

to an insider, Defendant Vivian Ugomma Iro, with the intent to hinder, delay, or defraud the United

States in collecting the debt owed by Defendant Nnena Iro. The transfer violates the provisions of

28 U.S.C. §§ 3301 et seq., including the provisions of 28 U.S.C. §§ 3304(a)(1), (b)(1)(A), and

(b)(1)(B) as more specifically set forth below.

                                   NATURE OF THE ACTION

        16.    This is a complaint brought under 28 U.S.C. §§ 3301 et seq. to set aside a fraudulent

transfer engaged in by Defendants Nnena Iro and Vivian Ugomma Iro. The purpose of the

fraudulent transfer was to transfer property so as to hide, conceal, or shield such property from the



                                                  3
      Case 4:19-cv-04644 Document 1 Filed on 11/26/19 in TXSD Page 4 of 11



creditors of Defendant Nnena Iro, including Plaintiff United States of America, and to delay those

creditors from collecting debts owed by her.

        17.    Section 3304(a)(1) provides that a transfer made or obligation incurred by a debtor

is fraudulent as to a debt to the United States which arises before the transfer is made or obligation

incurred if (A) the debtor makes the transfer or incurs the obligation without receiving reasonably

equivalent value in exchange and (B) the debtor is insolvent at that time or becomes insolvent as

a result of the transfer or obligation. 28 U.S.C. § 3304(a)(1).

        18.     As set forth below, Defendant Nnena Iro, in concert with the other named defendant

specified, made the transfer set forth in paragraphs 26-30. The transfer violated Section 3304(a)(1)

in that Defendant Nnena Iro made the transfer, through a Special Warranty Deed, after she had

submitted a voluntary interview with federal agents about the conspiracy to commit healthcare

fraud and was thus aware of impending criminal prosecution. The Special Warranty Deed was not

recorded until July 22, 2016, which was after the Information was filed in open court, as described

in paragraph 10. Defendant Nnena Iro failed to receive reasonably equivalent value in exchange

for the transfer and, at the time, Defendant Nnena Iro was, or became, insolvent as a result of the

transfer.

        19.     Section 3304(b)(1)(A) provides that a transfer made or obligation incurred by a

debtor is fraudulent as to a debt to the United States, whether or not such debt arose before or after

the transfer or obligation, if the debtor makes the transfer or obligation with actual intent to hinder,

delay, or defraud a creditor. 28 U.S.C. § 3304(b)(1)(A).

        20.     As set forth below, Defendant Nnena Iro, in concert with the other named defendant

specified, made the transfer set forth in paragraphs 26-30. The transfer violated Section

3304(b)(1)(A) in that Defendant Nnena Iro, in concert with the other name defendant, made the



                                                   4
      Case 4:19-cv-04644 Document 1 Filed on 11/26/19 in TXSD Page 5 of 11



transfer with actual intent to hinder, delay, or defraud a creditor, taking into consideration the

factors enumerated in Section 3304(b)(2)(A)-(K).

         21.    Section 3304(b)(1)(B) provides that a transfer made or obligation incurred by a

debtor is fraudulent as to a debt to the United States, whether or not such debt arose before or after

the transfer or obligation, if the debtor makes the transfer or obligation without receiving

reasonably equivalent value in exchange for the transfer, if the debtor either (i) was engaged in or

was about to engage in a business or transaction for which the remaining assets of the debtor were

unreasonably small in relation to the business or transaction or (ii) intended to incur, or believed

or reasonably should have believed that he would incur, debts beyond his ability to repay as they

came due.

         22.    As set forth below, Defendant Nnena Iro, in concert with the other named defendant

specified, made the transfer set forth in paragraphs 26-30. The transfer violated Section

3304(b)(1)(B) in that Defendant Nnena Iro made the transfer without receiving reasonably

equivalent value in exchange for the transfer and Defendant Nnena Iro intended to incur, or

believed or reasonably should have believed that she would incur, debts beyond her ability to repay

as they came due.

               NATURE OF THE UNDERLYING DEBT TO THE UNITED STATES

         23.    On February 21, 2017, Defendant Nnena Iro pled guilty to conspiracy to commit

healthcare fraud in violation of 18 U.S.C. § 1347. She was sentenced to 84 months imprisonment

and was ordered to pay $7,401,113.20 in restitution.

         24.    On May 13, 2019, the judgment was perfected as a Lien in Fort Bend County,

Texas.

         25.    A debt of $7,400,864.76 remains outstanding as of November 22, 2019.



                                                  5
      Case 4:19-cv-04644 Document 1 Filed on 11/26/19 in TXSD Page 6 of 11



             FRAUDULENT TRANSFER MADE BY DEFENDANTS INVOLVING
                   28 SWAN ISLE BLVD, MISSOURI CITY, TX 77459

       26.     On June 16, 2016, Defendants Nnena Iro and Vivian Ugomma Iro embarked on a

scheme to conceal assets and to deprive creditors of the ability to collect debts of Defendant Nnena

Iro. The purpose of the scheme was to make Defendant Nnena Iro immune to collection activities

directed towards her most valuable asset: her house.

       27.     To accomplish this purpose, Defendant Nnena Iro transferred the property located

at 28 Swan Isle Blvd, Missouri City, TX 77459 (the “Property”) to her daughter Defendant Vivian

Ugomma Iro, through a Special Warranty Deed.

       28.     The purpose of transferring the Property was to shield the Property from Defendant

Nnena Iro’s creditors, including the United States of America.

       29.     As of the date of this Complaint, Defendant Vivian Ugomma Iro is in possession

of the Property, which is appraised at $593,630 per the 2019 Fort Bend County Appraisal records.

       30.     At all times relevant hereto, Defendant Vivian Ugomma Iro is constituted as an

“insider” as defined in 28 U.S.C. § 3301(5)(A)(i).

                       ALLEGATIONS RELATED TO THE TRANSFER

       31.     Upon information and belief, Defendant Nnena Iro, together with Defendant Vivian

Ugomma Iro, herein, made the transfer alleged in paragraphs 26-30 for less than reasonably

equivalent value.

       32.     Upon information and belief, Defendant Nnena Iro was insolvent at the time of the

transfer, or the transfer caused her to become insolvent.

       33.     Upon information and belief, Defendants Nnena Iro and Vivian Ugomma Iro made

the transfer above, as specifically alleged for the transfer, to hinder, delay, or defraud the United

                                                 6
        Case 4:19-cv-04644 Document 1 Filed on 11/26/19 in TXSD Page 7 of 11



States and other creditors of Defendant Nnena Iro.

         34.    Since the time of the transfer alleged herein, Defendants Nnena Iro and Vivian

Ugomma Iro have continued to attempt to hinder, delay, or defraud the United States in the

collection of the debt owed by Defendant Nnena Iro and in the discovery of this transfer and her

assets or assets she controls, held in the names of others.

         35.    In an interview with her probation officer on December 3, 2018, Defendant Nnena

Iro identified the Property as her personal asset.

         36.    In August 2019, Defendant Vivian Ugomma Iro put the Property up for sale. See

Ex. H. As of the date of this Complaint, the Property is still listed as for sale.

                                          COUNT ONE
                   [Fraudulent Transfer in violation of 28 U.S.C. § 3304(a)(1)]

         37.    Plaintiff incorporates paragraphs 1-36 as if fully set forth herein.

         38.    The transfer enumerated in paragraphs 26-30 violated 28 U.S.C. § 3304(a)(1) in

that:

                        (1)     Defendant Nnena Iro made the transfer or incurred the obligations
at a time when she was under investigation and about to be indebted to the United States which
resulted in the judgment entered against her in United States v. Nnena Iro, Case No. 4:16-CR-262-
001;
                        (2)     the debtor, Defendant Nnena Iro, made the transfer or incurred the

obligation without receiving reasonably equivalent value in exchange for the transfer or obligation;

and

                        (3)     the debtor, Defendant Nnena Iro, was insolvent at the time of the

transfer or obligation or became insolvent as a result of the transfer or obligation.

         39.    As a result of these violations of Section 3304(a)(1), the transfer enumerated in

paragraphs 26-30 was a fraudulent transfer as to the debt owed to the United States by Defendant


                                                     7
      Case 4:19-cv-04644 Document 1 Filed on 11/26/19 in TXSD Page 8 of 11



Nnena Iro.

                                         COUNT TWO
                 [Fraudulent Transfer in violation of 28 U.S.C. § 3304(b)(1)(A)]

        40.    Plaintiff incorporates paragraphs 1-39, as if fully set forth herein.

        41.    The transfer enumerated in paragraphs 26-30 violated 28 U.S.C. § 3304(b)(1)(A)

in that the transfer was made with an actual intent to hinder, delay, or defraud a creditor, as

evidenced by the fact that;

                       (1)    the transfer was to one of the defendants herein, who is an “insider”

as defined by 28 U.S.C. § 3301(5)(A)(i), as the property was transferred to her daughter;

                       (2)    the transfer was concealed so as to shield the asset from creditors of

Defendant Nnena Iro;

                       (3)    before the transfer, the debtor, Defendant Nnena Iro, was under

investigation for conspiracy to commit healthcare fraud and was about to be indebted to the United

States for approximately $7,401,213.20;

                       (4)    the transfer involved a substantial portion of assets at the disposal of

Defendant Nnena Iro;

                       (5)    the debtor, Defendant Nnena Iro, was insolvent as a result of the

transfer;

                       (6)    the transfer occurred after the investigation described in paragraph

8 of this Complaint was in existence;

                       (7)    at the time when Defendant Nnena Iro made the transfer, the

pending debt to the United States was known to her and she did not receive reasonably equivalent

value for the transfer and became insolvent, or was already insolvent, as a result of the transfer;

and


                                                  8
      Case 4:19-cv-04644 Document 1 Filed on 11/26/19 in TXSD Page 9 of 11



                         (8)     Defendant Vivian Ugomma Iro is now attempting to sell the

Property in question thereby placing a substantial portion of assets at the disposal of Defendant

Nnena Iro beyond the reach of the United States.

           42.    The transfer described in paragraphs 26-30 impaired and continues to impair the

rights of the plaintiff in that the debtor Defendant Nnena Iro is now insolvent and has no money

or property from which the debt described in paragraph 23 can be satisfied.

           43.    As a result of these violations of section 3304(b)(1)(A), the transfer enumerated in

paragraphs 26-30 was a fraudulent transfer as to the debt owed the United States by Defendant

Nnena Iro.

                                           COUNT THREE
                    [Fraudulent Transfer in violation of 28 U.S.C. § 3304(b)(1)(B)]

           44.    Plaintiff incorporates paragraphs 1-43 as if fully set forth herein.

           45.    The transfer enumerated in paragraphs 26-30 violated 28 U.S.C. § 3304(b)(1)(B)

in that:

                         (1)     with respect to the transfer enumerated, Defendant Nnena Iro failed

to receive a reasonably equivalent value in exchange for the transfer or obligation; and

                         (2)     Defendant Nnena Iro was engaged in a business or a transaction for

which her remaining individual assets were unreasonably small in relation to the business or

transaction; or

                         (3)     Defendant Nnena Iro, acting in concert with Defendant Vivian

Ugomma Iro, intended to incur or believed or reasonably should have believed that the transfer

meant that Defendant Nnena Iro would incur debts beyond her ability to pay as they became due,

including the debt to the United States set forth in paragraph 23.

           46.    As a result of these violations of Section 3304(b)(1)(B), the transfer enumerated in


                                                    9
     Case 4:19-cv-04644 Document 1 Filed on 11/26/19 in TXSD Page 10 of 11
paragraphs 26-30 was a fraudulent transfer as to the debt owed to the United States by Defendant

Nnena Iro.

       WHEREFORE the plaintiff, the United States of America, demands that:

       (a)     As to Count One, the transaction described in paragraphs 26-30 of this Complaint,

be adjudged a fraudulent transfer in violation of 28 U.S.C. § 3304(a)(1) and void to the extent

necessary to satisfy the United States’ judgment in United States v. Nnena Iro, Case No. 4:16-CR-

262-001;

       (b)     As to Count Two, the transaction described in paragraphs 26-30 of this Complaint,

be adjudged a fraudulent transfer in violation of 28 U.S.C. § 3304(b)(1)(A) and void to the extent

necessary to satisfy the United States’ judgment in United States v. Nnena Iro, Case No. 4:16-CR-

262-001;

       (c)     As to Count Three, the transaction described in paragraphs 26-30 of this Complaint,

be adjudged a fraudulent transfer in violation of 28 U.S.C. § 3304(b)(1)(B) and void to the extent

necessary to satisfy the United States’ judgment in United States v. Nnena Iro, Case No. 4:16-CR-

262-001; and

        (d)    The Plaintiff be awarded such other relief as may be appropriate and just.

       Respectfully submitted this 26th day of November 2019.

                                                    Respectfully submitted,
                                                    RYAN K. PATRICK
                                                    United States Attorney

                                             By:    /s/ John Noh
                                                    E. Vincent Carroll
                                                    Assistant United States Attorney
                                                    SDTX Admission No. 1804030
                                                    Vincent.Carroll@usdoj.gov

                                                    John Noh
                                                    Assistant United States Attorney
                                                    SDTX Admission No. 3257226
                                                    John.Noh@usdoj.gov

                                                    United States Attorney’s Office
                                                    1000 Louisiana, Suite 2300
                                                    Houston, Texas 77002
                                                    713-567-9167
                           Case 4:19-cv-04644 Document 1 Filed on 11/26/19 in TXSD Page 11 of 11
JS 44 (Rev. 09/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                     Nnena Iro and Vivian Ugomma Iro


    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Tarrant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
United States Attorney's Office, Financial Litigation Unit, Attn: John Noh,
AUSA, 1000 Louisiana, Suite 2300, Houston, TX 77002


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1      Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                     (15 USC 1681 or 1692)
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 485 Telephone Consumer
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Protection Act
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 490 Cable/Sat TV
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 850 Securities/Commodities/
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                                   Exchange
                                             Medical Malpractice                                            Leave Act                                                     ’ 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 891 Agricultural Acts
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 893 Environmental Matters
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 895 Freedom of Information
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 896 Arbitration
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 899 Administrative Procedure
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Act/Review or Appeal of
                                             Employment                 Other:                       ’ 462 Naturalization Application                                           Agency Decision
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                              ’ 950 Constitutionality of
                                             Other                    ’ 550 Civil Rights                   Actions                                                              State Statutes
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. 3301
VI. CAUSE OF ACTION Brief description of cause:
                                           Fraudulent Transfer Involving Debt
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION         DEMAND $                                                                           CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE Lynn H. Hughes                                                                              DOCKET NUMBER 4:16-CR-262-1
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
11/26/2019                                                              John Noh
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
